J-S52026-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOSE MERRADO                               :
                                               :
                       Appellant               :   No. 26 EDA 2018

                Appeal from the PCRA Order December 21, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0008412-2014


BEFORE:      PANELLA, P.J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY McCAFFERY, J.:                          FILED: MARCH 15, 2021

        Jose Merrado (Appellant) appeals from the order entered in the

Philadelphia County Court of Common Pleas, denying his first petition for relief

filed pursuant to the Post Conviction Relief Act1 (PCRA). Appellant seeks relief

from his 2016 guilty plea to charges of aggravated assault and possession of

an instrument of crime (PIC)2 following his stabbing of a fellow inmate while

incarcerated for another offense. On appeal, Appellant contends his guilty

plea was involuntarily entered because plea counsel promised him he would

be sentenced to less than six to 12 years’ imprisonment, and sentencing


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   42 Pa.C.S. §§ 9541-9546.

2   18 Pa.C.S. §§ 907(a), 2702(a)(2).
J-S52026-20



counsel was ineffective for failing to file a post-sentence motion or a direct

appeal. For the reasons below, we affirm.

        The PCRA court aptly summarized the facts underlying Appellant’s guilty

plea as follows:

               [This] matter stems from the report that [Appellant] brutally
        stabbed a fellow inmate, Elizer Ramos, on May 2, 2014[,] in the
        House of Corrections Facility located on State Road in the
        northeast section of Philadelphia. Essentially Mr. Ramos stated to
        law enforcement that he and other inmates were playing
        dominoes when Appellant and others disrupted the game. When
        the victim asked for some consideration, an argument ensued and
        Appellant punched the complainant in the face. Correctional
        officers initially separated the men but later observed Appellant
        leave the area, return with a homemade knife, and chase the
        complainant. The complainant fell as he tried to get away from
        Appellant. Correctional officers observed Appellant stab Mr.
        Ramos multiple times while he lay helpless on the ground.

              Correctional Officer Jose Abraham was able to convince
        Appellant to relinquish the weapon and lock him in the cell. After
        being locked in his cell, Appellant used his bed to break a porcelain
        sink and toilet in a continuing fit of rage. Appellant then used a
        porcelain shard to cut his own left arm and both hands requiring
        medical treatment. The complainant was treated for significant
        stab wounds to his scalp, abdomen, back, and right leg and a
        broken nose.      Photographs of both of the complainant and
        Appellant’s injuries, as well as Appellant’s cell area were taken by
        law enforcement.

PCRA Ct. Op., 3/23/18, at 1-2 (unpaginated).

        In addition to aggravated assault and PIC, Appellant was charged with

attempted murder, simple assault, recklessly endangering another person,

and inmate procurement of a weapon.3             On January 13, 2016, Appellant,
____________________________________________


3   18 Pa.C.S. §§ 901, 2701, 2705, 5122(a)(2).


                                           -2-
J-S52026-20



represented by Thomas McGill, Esquire, appeared before the trial court, and

entered an open guilty plea to charges of aggravated assault, graded as a

first-degree felony, and PIC, graded as a first-degree misdemeanor.       N.T.

Guilty Plea, 1/13/16, at 2-5. Referencing a written plea colloquy completed

by Appellant, the trial court noted that in exchange for the plea, “the

Commonwealth will not have any recommendations as to the sentence to be

imposed.” Id. at 2-3. Indeed, the written colloquy indicates “[t]here is no

plea bargain or agreement of any kind,” with the exception that the

Commonwealth would drop “all other charges.”         See Written Guilty Plea

Colloquy, 1/13/16, at 1.     The trial court ordered both a pre-sentence

investigation report and a mental health evaluation. N.T., Guilty Plea, at 8.

      Prior to sentencing, Attorney McGill withdrew from representation and

Frederick Lowenberg, Esquire, was appointed to represent Appellant.

Following a hearing conducted on March 30, 2016, the trial court sentenced

Appellant to a term of seven to 15 years’ incarceration for aggravated assault,

and a consecutive five years’ probation for PIC. No post-sentence motion or

direct appeal was filed.

      On November 23, 2016, Appellant filed the instant, timely PCRA petition,

his first. Richard Blok, Esquire, was appointed to represent him. On April 20,

2017, Attorney Blok filed an amended petition, asserting claims of ineffective

assistance of (1) plea counsel for “promising [Appellant] a sentence lower than

6-12 years if he plead guilty,” and (2) sentencing counsel for failing “to file

post[-]sentence motions, or an appeal[.]”        Appellant’s [Amended] Post

                                     -3-
J-S52026-20



Conviction Relief Act Petition, 4/20/17, at 2 (unpaginated). Attorney Blok also

averred that “[t]he trial court compounded this problem by failing to colloquy

[Appellant] on if he had been forced, threatened, or promised anything to

plead guilty.” Id. That same day, Attorney Blok filed a motion to withdraw

his appearance due to the fact that he was moving out of state. See Motion

to Withdraw Appearance, 4/20/17, at 1 (unpaginated).           The PCRA court

granted the motion to withdraw,4 and Benjamin Cooper, Esquire, was

appointed as new PCRA counsel.

        On December 21, 2017, the PCRA court conducted an evidentiary

hearing. That same day, the court entered an order denying PCRA relief. This

timely appeal followed.5 On November 1, 2018, after Attorney Cooper failed

to file a brief, this Court remanded the case to the PCRA court for 30 days “for

a determination as to whether counsel has abandoned [A]ppellant and to take

further action as required to protect [A]ppellant’s right to appeal.” Order,

11/1/18. Despite this Court’s mandate, the docket reveals no further activity

until February 13, 2020, when present counsel — Mark Mungello, Esquire —

was appointed.6 See Trial Ct. Docket, 2/13/20.


____________________________________________


4   See Order, 4/21/17.

5The PCRA court did not order Appellant to file a concise statement of errors
complained of on appeal pursuant to Pa.R.A.P. 1925(b).

6Neither the trial court, nor the parties, offer any explanation of this 14-month
delay.


                                           -4-
J-S52026-20



      Appellant raises the following two questions on appeal:

      1. Whether . . . Appellant . . . entered a guilty plea . . . that was
      not voluntary, free and intelligent where [Attorney McGill]
      promised or predicted with certitude that . . . Appellant would
      receive a sentence of less than the six (6) to twelve (12) years
      that the Commonwealth had offered to him, where the sentence
      that he actually received was greater than that and where
      [Attorney Lowenberg] failed to file a motion for reconsideration or
      a direct appeal[?]

      2. Whether [Attorney McGill] was ineffective for promising . . .
      Appellant . . . would receive less tha[n] the 6 to 12 year sentence
      that the Commonwealth had offered to him when he received a
      sentence of 7 to [15] years in prison for his sentence in this case,
      and whether [Attorney Lowenberg] simply remained silent about
      that promise prior to . . . Appellant’s sentence and failed to file
      either a motion for reconsideration or a direct appeal after [being]
      asked to do so[?]

Appellant’s Brief at 4.

      Our review of an order denying a PCRA petition is well-settled: “[W]e

must determine whether the PCRA court’s order ‘is supported by the record

and free of legal error.’” Commonwealth v. Johnson, 139 A.3d 1257, 1272

(Pa. 2016) (citation omitted).     Furthermore, “[t]he PCRA court’s factual

findings and credibility determinations, when supported by the record, are

binding upon [the appellate c]ourt.” Commonwealth v. Small, 238 A.3d

1267, 1280 (Pa. 2020).

      In his first issue, Appellant contends his plea was involuntarily entered

because Attorney McGill “promised or predicted or projected with certainty

that . . . Appellant was going to receive a sentence of less than six (6) to

twelve (12) years in prison[.]” Appellant’s Brief at 11, 12. He maintains that

the Commonwealth originally offered a six to 12 year plea deal, which he

                                      -5-
J-S52026-20



rejected. See id. at 12; N.T. PCRA H’rg, 12/21/17, at 24. Appellant insists

he wanted to proceed to trial. Appellant’s Brief at 11. However, he claims

that he agreed to plead guilty after Attorney McGill told him that “he had

spoken to both the Judge and to the Assistant District Attorney and they were

both in favor of [Appellant] being given a sentence of less than” that initial

offer. Id. at 11-12. Appellant maintains Attorney McGill did not “‘promise’

any particular sentence,” but rather, indicated the trial court agreed to impose

a sentence less than the initial offer. Id. at 13. Moreover, Appellant asserts

he did not inform the trial court of this “agreement” during the plea colloquy

because he “trust[ed his] attorney[ ] and [did] what [he was] told to do.” Id.

at 12.    Implicit in Appellant’s argument is his claim that Attorney McGill

rendered ineffective assistance by “promis[ing] or predict[ing] or project[ing]

with certainty” that Appellant would be sentenced to a term of less than six to

12 years’ incarceration. See Appellant’s Brief at 11, 18.

       A petitioner is entitled to relief under the PCRA if he plead and proves,

inter alia, (1) his guilty plea was “unlawfully induced” and “the circumstances

make it likely that the inducement caused the petitioner to plead guilty and

the petitioner is innocent[;]” or (2) his conviction or sentence resulted from

“[i]neffective assistance of counsel which, in the circumstances of the

particular case, so undermined the truth-determining process that no reliable

adjudication of guilt or innocence could have taken place.” 42 Pa.C.S. § 9543

(a)(2)(ii)-(iii).   In order to obtain relief based upon an allegation of prior

counsel’s ineffectiveness,

                                       -6-
J-S52026-20


      the petitioner must demonstrate: (1) that the underlying claim
      has arguable merit; (2) that no reasonable basis existed for
      counsel’s actions or failure to act; and (3) that the petitioner
      suffered prejudice as a result of counsel’s error. . . . Counsel is
      presumed to be effective; accordingly, to succeed on a claim of
      ineffectiveness the petitioner must advance sufficient evidence to
      overcome this presumption.

Johnson,    139    A.3d   at   1272    (citations   omitted).   “Allegations   of

ineffectiveness in connection with the entry of a guilty plea will serve as a

basis for relief only if the ineffectiveness caused [the] appellant to enter an

involuntary or unknowing plea.”       Commonwealth v. Fears, 86 A.3d 795,

806–07 (Pa. 2014) (citation omitted).

      Appellant’s claim is belied by the record. Appellant’s written guilty plea

colloquy clearly states there was no plea bargain in this case, with the

exception that the Commonwealth would “[d]rop . . . all other charges[,]” one

of which was a charge of attempted murder. See Written Guilty Plea Colloquy

at 1. Moreover, at the guilty plea hearing, the trial court asked Appellant if it

was his “understanding” that, in exchange for his plea to aggravated assault

and PIC, “the Commonwealth [would] not have any recommendations as to

the sentences to be imposed.” N.T., Guilty Plea, at 2-3. Appellant responded,

“Yes.” Id. at 3. Appellant also acknowledged that he signed the written plea

colloquy, he reviewed all of his rights and opportunities with his attorney, and

he was satisfied with his attorney’s representation. Id. Before ordering a

presentence investigation report and mental health evaluation, the trial court

also asked Appellant: “You understand that there are no negotiations with

respect to what type of sentence this Court would impose?” Id. at 5. Again,


                                       -7-
J-S52026-20



Appellant answered, “Yes.” Id. Appellant then affirmatively stated he was

guilty of the crimes charged. Id. at 8.

       It is well-settled that “a defendant may not challenge his guilty plea by

asserting that he lied while under oath, even if he avers that counsel induced

the lies.” Commonwealth v. Pier, 182 A.3d 476, 480 (Pa. Super. 2018)

(citation omitted). Here, in both his written and oral plea colloquies, Appellant

affirmed that there was no agreement as to his sentence. See Written Guilty

Plea Colloquy at 1; N.T., Guilty Plea, at 3-5.7

       Furthermore, at the PCRA hearing, Attorney McGill specifically denied

that he provided Appellant with any specific sentencing assurances:

       [Appellant’s PCRA Counsel:] . . . Were there any specific numbers
       mentioned in terms of what would happen if — what you thought
       in your legal opinion could happen between the two scenarios:
       Guilty plea versus trial?

       [Attorney McGill:] Never. The only thing I would have discussed
       with him would have been the guidelines.

       [Appellant’s PCRA Counsel:] Okay. Okay. So . . . what’s alleged
       in the petition is trial counsel was ineffective for promising
       petitioner a sentence lower than six to 12 years if he pled guilty.

       [Attorney McGill:] That never happened.




____________________________________________


7 We note Appellant could have challenged the voluntariness of his guilty plea
on direct appeal. Because he failed to do so, his present claim is also waived.
See 42 Pa.C.S. §§ 9543(a)(3) (petitioner must plead and prove a claim is not
previously litigated or waived); 9544(b) (“an issue is waived if the petitioner
could have raised it but failed to do so before trial, at trial, during unitary
review, on appeal or in a prior state postconviction proceeding.”).


                                           -8-
J-S52026-20



N.T. PCRA H’rg, 12/21/17, at 11.      The PCRA court found Attorney McGill’s

testimony credible, and Appellant’s testimony non-credible. See id. at 55 (“I

do find, specifically, that [Attorney] McGill was very credible [and] when he

said you were not offered anything, I believe him. I do not believe you”);

PCRA Ct. Op. at 9 (“This court determined that [Attorney] McGill’s testimony

was most trustworthy[.]”), 11 (“[T]he manner in which [Appellant] testified

at the evidentiary hearing led this court to the reasonable conclusion that the

claims were devised falsely to avoid or reduce his sentence well after the initial

decisions were made by him.”).       We will not disturb the PCRA’s credibility

determinations when, as here, they are supported by the record. See Small,

238 A.3d at 1280. Accordingly, Appellant’s first claim fails.

      Next, Appellant argues Attorney Lowenberg was ineffective for failing to

file a post-sentence motion or direct appeal. Appellant’s Brief at 17. Appellant

insists “there can be no excuse for not having done so.” Id. at 19.

      Preliminarily, we note:

      [P]ost-sentence motions for withdrawal [of a guilty plea] are
      subject to higher scrutiny [than pre-sentence motions to withdraw
      a plea] since courts strive to discourage entry of guilty pleas as
      sentence-testing devices. A defendant must demonstrate that
      manifest injustice would result if the court were to deny his post-
      sentence motion to withdraw a guilty plea. Manifest injustice may
      be established if the plea was not tendered knowingly,
      intelligently, and voluntarily.

Commonwealth v. Kehr, 180 A.3d 754, 756–57 (Pa. Super. 2018) (citation

omitted). In the present case, Appellant’s claim that Attorney Lowenberg was




                                      -9-
J-S52026-20



ineffective for failing to file a post-sentence motion to withdraw his guilty plea

fails on all three prongs. See Johnson, 139 A.3d at 1272.

      First, as explained above, Appellant’s underlying challenge to his guilty

plea has no arguable merit. Indeed, Attorney McGill testified during the PCRA

hearing that he never promised or predicted that the trial court would impose

a sentence of less than six to 12 years’ imprisonment if Appellant entered a

guilty plea, and the PCRA court found that testimony credible. See N.T., PCRA

H’rg, at 11; PCRA Ct. Op. at 9.       Second, Appellant failed to call Attorney

Lowenberg to testify at the PCRA hearing, and thus, failed to demonstrate

counsel had no reasonable basis for his inaction. Lastly, Appellant has failed

to demonstrate prejudice, namely, that the trial court would have granted a

post-sentence motion to withdraw his plea. Indeed, Appellant fails to even

acknowledge the “manifest injustice” standard required to withdraw a guilty

plea post-sentencing.    See Kehr, 180 A.3d at 756-57. Thus, Appellant is

entitled to no relief.

      With regard to Attorney Lowenberg’s purported failure to file a direct

appeal, we note:

            Our Supreme Court has held that where “there is an
      unjustified failure to file a requested direct appeal, the conduct of
      counsel falls beneath the range of competence demanded of
      attorneys in criminal cases” and denies the accused the assistance
      of counsel that is guaranteed by the Sixth Amendment to the
      United States Constitution and Article I, Section 9 of the
      Pennsylvania Constitution.         Such an oversight constitutes
      prejudice and per se ineffectiveness under the PCRA. However,
      “[b]efore a court will find ineffectiveness of trial counsel for failing



                                      - 10 -
J-S52026-20


      to file a direct appeal, Appellant must prove that he requested
      an appeal and that counsel disregarded this request.”

Commonwealth v. Mojica, 242 A.3d 949, 955 (Pa. Super. 2020) (citations

omitted).

      Here, Appellant has failed to prove that he requested Attorney

Lowenberg file a direct appeal. Although Appellant avers in his brief he “tried

to have [Attorney] Lowenberg file a direct appeal on [his] behalf[,]” he fails

to explain how he did so. See Appellant’s Brief at 18. Moreover, at the PCRA

hearing, he did not testify that he asked counsel to file a direct appeal.

Accordingly, no relief is warranted.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/15/21




                                       - 11 -